Case 3:19-cr-04240-JLS Document 35 Filed 07/02/21 PageID.84 Page 1 of 2



 1 Charles N. Guthrie (SBN 76644)
   Attorney at Law
 2 P.O. Box 124670
   San Diego, Ca. 92112-4670
 3 Tel: 619-230-8598
   Attorney for Defendant:
 4 Jeffrey Harrell
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                       SOUTHERN DISTRICT OF CALIFORNIA
11
                              (HON. JANIS L. SAMMARTINO)
12
     UNITED STATES OF AMERICA,       ) Case No. 19 CR 4240 - JLS
13                                   )
                    Plaintiff,       )      JOINT MOTION
14                                   ) CONTINUE SENTENCE DATE
     v.                              )
15                                   )
     JEFFREY HARRELL,                )
16                                   )
                    Defendant.       )
17                                   )
                                     )
18   ________________________________)
19
20         HERE COMES JOINTLY DEFENDANT, Jeffrey Harrell, by and through
21   his attorney Charles N. Guthrie, and the United States Attorney, Randy Grossman,
22   by his Assistant United States Attorney Meghan Heesch who hereby move the
     court continue Mr. Jeffrey Harrell’s sentence date for an additional two months
23
     from the current date of July 9, 2021, at 10:30 a.m., to Friday, September 17, 2021,
24
     at the hour of 10:30.
25
           Defendant’s sentence date is currently Friday, July 9, 2021, at 10:30 a.m.,
26
     and because of the Corona Virus difficulties in seeing defendants and specific
27   difficulty in arranging a psychiatric interviews at the jails both defendant and
28

                                               1                   19 CR 4240 - JLS
Case 3:19-cr-04240-JLS Document 35 Filed 07/02/21 PageID.85 Page 2 of 2



 1   government jointly move the court continue Mr. Harrell’s sentence to the date of

 2
     Friday, September 17, 2021, at 10:30 a.m.
           I certify/ declare the above true under penalty of perjury executed this July
 3
     2, 2021, in the City of San Diego, State of California.
 4
   S/Charles N. Guthrie
 5 Charles N. Guthrie, Attorney at Law
 6
   Attorney for Jeffrey Harrell

 7
           I have discussed with Attorney Charles N. Guthrie the above joint motion
 8
     for continuance and proposed order to be filed with the court and I approve of its
 9
     form and content.
10
     Dated: July 2, 2021                           S/Meghan Heesch
11                                                 Meghan Heesch, AUSA

12   Respectfully submitted,
13 S/Charles N. Guthrie, Attorney at Law
   Charles N. Guthrie, Attorney at Law
14 For Jeffrey Harrell
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2                  19 CR 4240 - JLS
